Citation Nr: 0416406	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease at L2-S1, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1992 
to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Specifically, in that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 40 percent for the service-connected 
degenerative disc disease at L2-S1.  On the following day in 
January 2003, the RO in Atlanta, Georgia notified the veteran 
of the decision.  


REMAND

Review of the claims folder indicates that, on September 23, 
2002, the RO in Atlanta, Georgia received from the veteran a 
claim for an increased rating for her service-connected 
degenerative disc disease at L2-S1.  Further review of the 
file indicates that the RO has evaluated this disorder 
pursuant to Diagnostic Code 5293, which rates impairment 
resulting from intervertebral disc syndrome.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

In this regard, the Board notes that the schedular criteria 
by which service-connected back disabilities are rated 
changed during the pendency of the veteran's appeal.  
Specifically, on September 23, 2002, a change to a particular 
diagnostic code (5293) was made effective.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293).  

The initial change to Diagnostic Code 5293, which became 
effective on September 23, 2002, was incorporated into a 
subsequent alteration in all of the spinal diagnostic codes.  
Specifically, the second change in the spinal rating criteria 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  A review of the claims 
folder in the present case indicates that, while the RO 
considered, and informed the veteran of, the initial change 
to Diagnostic Code 5293 which became effective on 
September 23, 2002, the RO has not considered, or notified 
the veteran of, the subsequent alteration to all of the 
spinal diagnostic codes which became effective on 
September 26, 2003.  

Further review of the claims folder indicates that the only 
compensation and pension examination that the veteran was 
accorded for her service-connected low back disability was 
the evaluation completed in December 2002.  Significantly, 
however, this evaluation does not provide sufficient evidence 
to evaluate the veteran's service-connected low back 
disability pursuant to the new rating criteria listed at 
Diagnostic Code 5293.  See, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293) and 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  Moreover, the claims folder contains no 
records of outpatient treatment and evaluation of the 
veteran's low back completed after this compensation and 
pension examination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered low back treatment 
to her since September 2002.  The Board 
is particularly interested in records of 
low back treatment that the veteran has 
received from Jackson Ward, P.A., at the 
Southern Regional Medical Center in 
Riverdale, Georgia since September 2002.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should also procure copies of 
all records of low back treatment that 
the veteran has received at the VA 
Medical Center in Atlanta, Georgia since 
September 2002.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of her 
service-connected degenerative disc 
disease at L2-S1.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

Specifically with regard to the veteran's 
service-connected degenerative disc 
disease at L2-S1, the examiner should 
provide the ranges of motion of the 
veteran's lumbar spine.  Furthermore, the 
examiner should note whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
her low back repeatedly over a period of 
time.  

Also, the examiner should obtain from the 
veteran information concerning the 
frequency of any incapacitating episodes 
(involving bed rest prescribed by a 
physician and treatment by a physician) 
that she has experienced as a result of 
her service-connected low back disability 
in the past 12 months.  

4.  The RO should then adjudicate the 
issue of entitlement to a disability 
rating greater than 40 percent for the 
service-connected degenerative disc 
disease at L2-S1.  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



